Mr. Chief Justice Alexander
dissenting.
I am not in accord with the holding in the majority opinion.
As stated in the majority opinion, the plaintiff alleged that the defendant’s agent intentionally set fire to the grass on its right of way, causing smoke to envelope her so that she could not see her way, — thus resulting in the collision in which she was injured. In my opinion the court by Special Issue' No. 6 properly submitted to the jury the question as to whether defendant’s agents set the vegetation on fire. Said issue, as submitted, was as follows:
“Do you find from a preponderance of the evidence that the agents, servants and employees of the defendant, on December 6, 1938, set afire the vegetation growing on the right of way of the defendant at and near the scene of the collision at the time and place in question. ?”
To which the jury answered “Yes.”
It is true that plaintiff alleged that the fire was set out by defendant’s agents, at some places by throwing burning substances from the train, and at others by disembarking from the train and igniting the vegetation with matches or other instrumntalities; but the controlling question was whether the defendant’s agents had negligently set out the fire which caused the damage, and not whether the fire had been applied directly to the vegetation by the hands of defendant’s agents, or had been thrown by such agents from a moving train. There was no evidence that the grass was set on fire in any other manner than by the employees either throwing burning substances into the grass or by applying the fire directly to the grass by hand. There was no material difference between these two methods of setting out the fire. Liability of the Railroad Company for the consequences would arise under the same circum*368stances, regardless of which method was used: There was therefore but a single act of negligence — the setting of the grass on fire by defendant’s employees — and there was 'no need to submit but a single issue to the jury.
It may be argued that some of the jurors might have believed that the fire was set out by throwing substances from the train, while others believed that the agents disembarked from the train and set out the fire by matches or other instrumentalities; and, if so, the jury would have answered the issue as submitted in the affirmative, even though there was not unanimity of opinion among all twelve of the jurors as to how the fire was set out. This may be true, but it must be remembered that the information which was needed by the court in order to write a judgment was not how the fire was set out, but whether defendant’s agents set out the fire. That was all that was important. It is sufficient if they agree on the happening of the ultimate or controlling event. It would be too much to expect that all twelve jurors should be brought to agreement upon all the subordinate fact-theories which may condition liability. This would be carrying the matter of unanimous verdict too far. Such a result was not attained under the old general charge, and we should not require it under the special issue system.
This case is easily distinguishable from the case of Dallas Hotel Co. v. Fox, cited in the main opinion. In that case there were allegations of a number of separate acts of contributory negligence, such as failing to lock the elevator, crawling partly under the elevator, and the like. The court did not separately submit the various acts of contributory negligence, but bundled them all up and submitted them in a single question, as follows:
“Was Alexander Fox guilty of contributory negligence in his conduct in, around, or about the said elevator or the shaft thereof prior to or at the time he was injured ?”
In the case at bar, only one act of negligence was alleged— setting the grass on fire. It was not necessary for the court to separately submit to the jury the issue as to how the grass was set afire — whether by applying a match directly to the grass or by tossing a firebrand into it.
In Walgreen-Texas Co. v. Shivers, cited in the main opinion, the trial court wholly failed to submit to the jury the issue as *369to whether plaintiff was negligent in backing off the platform from which she fell. There was no attempt to submit that issue in any manner. Consequently the facts of that case do not present a case where there was an alleged failure to split an issue into two or more questions.
The case of St. Louis, S. F. & T. Ry. Co. v. Wilson, cited in the main opinion, was a case in which the judgment was reversed because the court split the issue into two questions instead of combining all of the elements in a single issue.
The case of Simmons v. St. Louis, B. & M. Ry. Co., cited in the main opinion, was a case of misconduct of the jury in answering some of the issues in a given way to accomplish a given result.
The case of Kansas City, M. & O. Ry. Co. v. Perry, cited in the main opinion, was a case in which the court refused to • separately submit the issue as to whether a truck driver killed at a crossing was negligent in failing to discover the presence of the train, or in failing to avoid collision after discovering it.
None of the cases above discussed had under consideration the question now before us.
Long ago this Court recognized the danger incident to unduly splitting up the issues and separately submitting each circumstance introduced in support of a cause of action. In the case of Missouri, K. & T. Co. v. McGlamory, 89 Texas 635, 35 S. W. 1058, 1059, it was said:
“This rule does not permit a litigant to annoy the court or confuse the jury by special charges upon the weight of, or giving prominence to each circumstance introduced tending to support his cause of action or defense, but requires him at his peril to present in such special charge for the consideration of the jury a fact or group of facts which, if found by them from the evidence to be true, establishes in law some material issue presented by the pleading.”
In my opinion the rule which requires issues to be separately submitted must be applied more tolerantly, if the special issue system, with all its beneficial features, is to survive.
Opinion delivered January 6, 1943.